OPINION ON MOTION FOR REHEARING
The Appellees have filed a motion for rehearing in which they assert that the order of dismissal with prejudice is not wholly void but, at most, erroneous and not subject to a collateral attack. They note, and we recognize, that both the Freeman and McDade cases, upon which our original opinion relies, are cases involving direct appeals and not collateral attacks. But, in both of those cases, the Courts reached the results noted in our original opinion after stating that the pleadings were not adequate to constitute a direct attack by a bill of review.
We feel compelled to follow the decision in Murphy v. Stigall, supra, since that case is a “writ refused” decision.1 If, as Justice Pope said, the trial court was not empowered to adjudicate and deny the claim, then the dismissal with prejudice is a wholly void order because the trial Court was without jurisdictional power to enter it. The motion for rehearing is denied.

. In passing, we note that had the opinion in Murphy v. Stigall, supra, followed the earlier holdings in Smock v. Fischel, supra, and the cases of Burger v. Young, 78 Tex. 656, 15 S.W. 107 (1890); Ware v. Jones, 242 S.W. 1022 (Tex. Com.App., 1922); Federal Royalties Co. v. McKnight, 77 S.W.2d 542 (Tex.Civ.App.—El Paso 1934, writ ref’d), cited therein, all of which were direct attack cases, it would only have been necessary to hold that the order of dismissal was erroneous. And being a direct appeal, the Court would have reversed and remanded. But, the opinion went even further and held the Trial Court was not empowered to enter the order. Thus, it seems there might be some question as to whether the opinion in Stigall dealt with a question of law not necessary to a decision of the case. If so, it would not qualify for the “writ refused” which it received. See: Myers v. Martinez, 160 Tex. 102, 326 S.W.2d 171 (1959); Franki, No. 3, Vernon’s Annotated Texas Rules p. 411 (1955); Wilson, Hints on Precedent Evaluation, 24 Tex.B.J. 1037 at 1089 (1961).